1 Exhibit 10.1 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of June 3, 2005 among AMERICAN STATES WATER COMPANY, as Borrower, THE LENDERS NAMED HEREIN and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lead Arranger TABLE OF CONTENTS Page Article 1. DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Use of Defined Terms 27 Accounting Terms; Covenant Calculations 27 Rounding 27 Exhibits and Schedules 28 References to "Borrower and its Subsidiaries" 28 Miscellaneous Terms 28 Article 2. ADVANCES AND LETTERS OF CREDIT 29 Advances-General 29 Alternate Base Rate Advances 30 Eurodollar Rate Advances 30 Conversion and Continuation of Advances 31 Letters of Credit 32 Termination or Reduction of the Commitments 36 Administrative Agent's Right to Assume Funds Available for Advances 37 Swing Line 37 Adjusting Purchase Payments 39 Article 3. PAYMENTS AND FEES 41 Principal and Interest 41 Unused Revolving Facility Commitment Fee 42 Closing Fees; Arrangement Fee; Agency Fee etc. 42 Letter of Credit Fees 43 Increased Commitment Costs 43 Eurodollar Costs and Related Matters 44 Late Payments and Default Rate 47 Computation of Interest and Fees 47 Non-Banking Days 48 Manner and Treatment of Payments. 48 Funding Sources 49 Failure to Charge Not Subsequent Waiver 49 Administrative Agent's Right to Assume Payments Will be Made 49 Fee Determination Detail 50 Survivability 50 Article 4. REPRESENTATIONS AND WARRANTIES 51 Existence and Qualification; Power; Compliance With Laws 51 Authority; Compliance With Other Agreements and Instruments and Government Regulations 51 No Governmental Approvals Required 52 Subsidiaries 52 Financial Statements 53 No Other Liabilities; No Material Adverse Changes 53 Title to and Location of Property 53 Intangible Assets 53 Litigation 54 Binding Obligations 54 No Default 54 ERISA 54 RegulationU; Investment Company Act 55 Disclosure 55 Tax Liability 55 Projections 55 Hazardous Materials 55 Employee Matters 56 Fiscal Year 56 Solvency 56 Article 5. AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS) 57 Payment of Taxes and Other Potential Liens 57 Preservation of Existence 57 Maintenance of Properties 57 Maintenance of Insurance 57 Compliance With Laws 57 Inspection Rights 58 Keeping of Records and Books of Account 58 Compliance With Agreements 58 Use of Proceeds 58 Hazardous Materials Laws 58 Minimum Debt Rating 59 Syndication Process 59 Article 6. NEGATIVE COVENANTS 60 Prepayment of Indebtedness 60 Prepayment of Subordinated Obligations 60 Disposition of Property 60 Mergers 60 Hostile Tender Offers 61 Distributions 61 ERISA 61 Change in Nature of Business 61 Liens and Negative Pledges 61 Indebtedness and Guaranty Obligations 62 Transactions with Affiliates 62 Total Funded Debt Ratio 63 Interest Coverage Ratio 63 Investments and Acquisitions 63 Operating Leases 64 Amendments 64 Use of Lender's Name 64 Change of Fiscal Periods 64 Article 7. INFORMATION AND REPORTING REQUIREMENTS 65 Financial and Business Information 65 Compliance Certificates 68 Article 8. CONDITIONS 69 Closing Date Advances 69 Any Advance 70 Article 9. EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT 72 Events of Default 72 Remedies Upon Event of Default 74 Article 10. THE ADMINISTRATIVE AGENT 77 Appointment and Authorization 77 Administrative Agent and Affiliates 77 Proportionate Interest in any Collateral 77 Lenders' Credit Decisions 77 Action by Administrative Agent 78 Liability of Administrative Agent 79 Indemnification 80 Successor Administrative Agent 80 No Obligations of Borrower 81 Article 11. MISCELLANEOUS 82 Cumulative Remedies; No Waiver 82 Amendments; Consents 82 Costs and Expenses 83 Nature of Lenders' Obligations 84 Survival of Representations and Warranties 84 Notices 84 Execution of Loan Documents 85 Binding Effect; Assignment 85 Right of Setoff 88 Sharing of Setoffs 88 Indemnity by Borrower 89 Nonliability of the Lenders 90 No Third Parties Benefited 91 Confidentiality 91 Further Assurances 92 Integration 92 Governing Law 92 Severability of Provisions 92 Headings 92 Time of the Essence 93 Foreign Lenders and Participants 93 Waiver of Right to Trial by Jury 93 Purported Oral Amendments 94 Replacement of Lender 94 USA Patriot Act Notice 94 Exhibits A - Assignment and Acceptance B - Compliance Certificate C - Letter of Credit Agreement D - Note E - Opinion of Counsel F - Request for Borrowing G - Request for Continuation/Conversion H - Request for Letter of Credit I - Adjusting Purchase Payments Schedules Lender Commitments/Pro Rata Shares Material Contracts Subsidiaries Existing Liens, Negative Pledges and Rights of Others Intangible Assets Material Litigation Hazardous Materials Matters Existing Investments AMENDED AND RESTATED CREDIT AGREEMENT Dated as of June 3, 2005 This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented or otherwise modified from time to time, this "Agreement") is entered into by and among AMERICAN STATES WATER COMPANY, a California corporation ("Borrower"), each lender whose name is set forth on the signature pages of this Agreement and each lender that may hereafter become a party to this Agreement pursuant to Section11.8 (each a "Lender" and collectively, "Lenders"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lead Arranger. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: Article 1. DEFINITIONS AND ACCOUNTING TERMS 1.1 Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: "Acquired Person" means (a)any Person that is the subject of an Acquisition after the Closing Date and (b)any assets constituting a discrete business or operation unit that is the subject of an Acquisition after the Closing Date. "Acquisition" means any transaction, or any series of related transactions, consummated after the Closing Date, by which Borrower or any of its Subsidiaries directly or indirectly (a)acquires any ongoing business or all or substantially all of the assets of any firm, partnership, joint venture, limited liability company, corporation or division thereof, whether through purchase of assets, merger or otherwise, (b)acquires in one transaction or as the most recent transaction in a series of transactions control of Securities of a Person engaged in an ongoing business representing more than 50% of the ordinary voting power for the election of directors or other governing position if the business affairs of such Person are managed by a board of directors or other governing body or (c)acquires control of more than 50% of the ownership interest in any partnership, joint venture, limited liability company, business trust or other Person that is not managed by a board of directors or other governing body. "Administrative Agent" means Wells Fargo when acting in its capacity as the Administrative Agent under any of the Loan Documents, or any successor Administrative Agent. "Administrative Agent's Office" means the Administrative Agent's address as set forth on the signature pages of this Agreement, or such other address as the Administrative Agent hereafter may designate by written notice to Borrower and the Lenders. 1 "Advance" means any advance made or to be made by any Lender to Borrower as provided in Section2.1(a). "Advances for Construction" means funds advanced by any person in connection with the addition of utility plant which funds are subject to refund and, in accordance with GAAP as in effect on the date hereof, are reflected as "Other Credits" in the financial statements of Borrower and its Subsidiaries, until refunded. "Aerojet Write-Off" means any write-off of regulatory assets that may be required as a result of the failure of the California Public Utilities Commission to approve all, or in part, the request of SCW to amortize the remainder of the costs in the memorandum account established by SCW to record the costs incurred in connection with prosecuting the water contamination lawsuits filed by SCW against the State of California and Aerojet General Corporation. "Affiliate" means, as to any Person, any other Person which directly or indirectly controls, or is under common control with, or is controlled by, such Person.As used in this definition, "control" (and the correlative terms, "controlled by" and "under common control with") shall mean possession, directly or indirectly, of power to direct or cause the direction of management or policies (whether through ownership of Securities or partnership or other ownership interests, by contract or otherwise); provided that, in any event, any Person that owns, directly or indirectly, 10% or more of the Securities having ordinary voting power for the election of directors or other governing body of a corporation that has more than 100 record holders of such Securities, or 10% or more of the partnership or other ownership interests of any other Person that has more than 100 record holders of such interests, will be deemed to be an Affiliate of such corporation, partnership or other Person. "Aggregate Effective Amount" means, as of any date of determination and with respect to all Letters of Credit then outstanding, the sum of (a)the aggregate effective face amounts of all such Letters of Credit not then paid by Issuing Lender plus (b)the aggregate amounts paid by Issuing Lender under such Letters of Credit not then reimbursed to Issuing Lender by Borrower pursuant to Section2.5(d) and not the subject of one or more Advances made pursuant to Section2.5(e) or (f). "Alternate Base Rate" means, as of any date of determination, the rate per annum (rounded upwards, if necessary, to the next 1/100of1%) equal to the higher of (a)the Prime Rate in effect on such date and (b)the Federal Funds Rate in effect on such date plus ½of1% (50basis points). "Alternate Base Rate Advance" means an Advance that bears interest in relation to the Alternate Base Rate as provided in Section3.1(b). "Applicable Alternate Base Rate Margin" means, with respect to any Alternate Base Rate Advance, for each Pricing Period, the interest rate margin set forth below (expressed in basis points per annum) opposite the Applicable Pricing Level for that Pricing Period: 2 Applicable Pricing Level Margin I 0 II 0 III 0 IV 0 V 0 "Applicable Commitment Fee Margin" means, for each Pricing Period, the margin set forth below (expressed in basis points per annum) opposite the Applicable Pricing Level for that Pricing Period: Applicable Pricing Level Margin I II III IV V "Applicable Eurodollar Rate Margin" means, with respect to any Eurodollar Rate Advance, for each Pricing Period, the interest rate margin set forth below (expressed in basis points per annum) opposite the Applicable Pricing Level for that Pricing Period: Applicable Pricing Level Margin I II III IV V 3 "Applicable Letter of Credit Fee Rate" means, as of any date of determination, the then effective Applicable Eurodollar Rate Margin. "Applicable Pricing Level" means, for each Pricing Period the pricing level set forth below opposite the Debt Rating achieved by Borrower as of the first day of that Pricing Period: Pricing Level Debt Rating I Greater than or equal to A1 / A+ II Less than A1 / A+ but greater than or equal to A2 / A III Less than A2 / A but greater than or equal to A3 / A- IV Less than A3 / A- but greater than or equal to Baa2/BBB V Less than Baa2/BBB provided that in the event that the then prevailing Debt Ratings are "split ratings", Borrower will receive the benefit of the higher Debt Rating, unless the split is a "double split rating" (in which case the pricing level applicable to the middle Debt Rating will apply) or a "triple split rating" (in which case the pricing level applicable to the Debt Rating above the Debt Rating applicable to the lowest pricing level will apply).For purposes hereof, a Debt Rating is only a "split rating" if the Debt Rating applies to a different pricing level. "Assignment and Acceptance" means an assignment and acceptance agreement substantially in the form of ExhibitA. "Banking Day" means any Monday, Tuesday, Wednesday, Thursday or Friday, other than a day on which banks are authorized or required to be closed in California or NewYork. "Borrowing" means a borrowing consisting of simultaneous Advances of the same type. "Capital Expenditure" means any expenditure that is treated as a capital expenditure under GAAP, including any expenditure that is required to be capitalized in accordance with GAAP that relates to an asset subject to a Capital Lease. "Capital Lease" means, as to any Person, a lease of any Property by that Person as lessee that is, or should be in accordance with GAAP (including Financial Accounting Standards Board Statement No.13, as amended or superseded from time to time), recorded as a "capital lease" on the balance sheet of that Person prepared in accordance with GAAP. 4 "Capital Lease Obligations" means all monetary obligations of a Person under any Capital Lease. "Cash" means, when used in connection with any Person, all monetary and non-monetary items owned by that Person that are treated as cash in accordance with GAAP. "Cash Equivalents" means, when used in connection with any Person, that Person's Investments in: (a)Government Securities due within one year after the date of the making of the Investment; (b)readily marketable direct obligations of any State of the United States of America or any political subdivision of any such State or any public agency or instrumentality thereof given on the date of such Investment a credit rating of at least Aa by Moody's or AA by S&P, in each case due within one year from the making of the Investment; (c)certificates of deposit issued by, bank deposits in, eurodollar deposits through, bankers' acceptances of, and repurchase agreements covering Government Securities executed by any Lender or any bank incorporated under the Laws of the United States of America, any State thereof or the District of Columbia andhaving on the date of such Investment combined capital, surplus and undivided profits of at least $250,000,000, or total assets of at least $5,000,000,000, in each case due within one year after the date of the making of the Investment; (d)certificates of deposit issued by, bank deposits in, eurodollar deposits through, bankers' acceptances of, and repurchase agreements covering Government Securities executed by any Lender or any branch or office located in the United States of America of a bank incorporated under the Laws of any jurisdiction outside the United States of America having on the date of such Investment combined capital, surplus and undivided profits of at least $500,000,000, or total assets of at least $15,000,000,000, in each case due within one year after the date of the making of the Investment; (e)repurchase agreements covering Government Securities executed by a broker or dealer registered under Section15(b) of the Securities Exchange Act of 1934, as amended, having on the date of the Investment capital of at least $50,000,000, due within 90days after the date of the making of the Investment; provided that the maker of the Investment receives written confirmation of the transfer to it of record ownership of the Government Securities on the books of a "primary dealer" in such Government Securities or on the books of such registered broker or dealer, as soon as practicable after the making of the Investment; 5 (f)readily marketable commercial paper or other debt Securities issued by corporations doing business in and incorporated under the Laws of the United States of America or any State thereof or of any corporation that is the holding company for a bank described in clause(c) or (d) above given on the date of such Investment a credit rating of at least P-1 by Moody's or A-1 by S&P, in each case due within one year after the date of the making of the Investment; (g)"money market preferred stock" issued by a corporation incorporated under the Laws of the United States of America or any State thereof (i)given on the date of such Investment a credit rating of at least Aa by Moody's and AA by S&P, in each case having an investment period not exceeding 50days or (ii)to the extent that investors therein have the benefit of a standby letter of credit issued by Lender or a bank described in clauses(c) or (d) above; provided that (y)the amount of all such Investments issued by the same issuer does not exceed $5,000,000 and (z)the aggregate amount of all such Investments does not exceed $10,000,000; (h)a readily redeemable "money market mutual fund" sponsored by a bank described in clause(c) or (d) hereof, or a registered broker or dealer described in clause(e) hereof, that has and maintains an investment policy limiting its investments primarily to instruments of the types described in clauses(a) through (g) hereof and given on the date of such Investment a credit rating of at least Aa by Moody's and AA by S&P; and (i)corporate notes or bonds having an original term to maturity of not more than one year issued by a corporation incorporated under the Laws of the United States of America, or a participation interest therein; provided that (i)commercial paper issued by such corporation is given on the date of such Investment a credit rating of at least Aa by Moody's and AA by S&P, (ii)the amount of all such Investments issued by the same issuer does not exceed $5,000,000 and (iii)the aggregate amount of all such Investments does not exceed $10,000,000. "Certificate" means a certificate signed by a Senior Officer or Responsible Official (as applicable) of the Person providing the certificate. "Change in Control" means any of the following events:(a)the sale, lease, transfer or other disposition (other than by way of merger or consolidation), in one or a series of related transactions, of all or substantially all of the assets of Borrower and its Subsidiaries taken as a whole to any "person" or "group" (within the meaning of Sections13(d) and 14(d)(2) of the Securities Exchange Act), (b)Borrower shall fail to own, directly or indirectly, 100% of the outstanding capital stock or other equity interests of any Closing Date Subsidiary, (c)any Person or two or more Persons acting in concert shall have acquired beneficial ownership, directly or indirectly, of, or shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation, will result in its or their acquisition of, control over, 20% or more of the capital stock or other equity interests of Borrower, (d)during any period of up to 24consecutive months, commencing after the Closing Date, individuals who at the beginning of such 24-month period were directors of Borrower (together with any new director whose election by Borrower's board of directors or whose nomination for election by Borrower's shareholders was approved by a vote of at least two-thirds of the directors then still in office who either were directors at the beginning of such period or whose election or nomination for election was previously so approved) cease for any reason to constitute a majority of the directors of Borrower then in office or (e)any transaction or series of related transactions constituting a "change in control" or similar occurrence under documentation evidencing or governing Indebtedness of Borrower and/or any of its Subsidiaries of $1,000,000 or more, which gives the holder(s) of such Indebtedness the right to accelerate or otherwise require payment of such Indebtedness prior to the maturity date thereof.As used herein, "beneficial ownership" shall have the meaning provided in Rule13d-3 of the Securities and Exchange Commission under the Securities Exchange Act. 6 "Closing Date" means the time and Banking Day on which the conditions set forth in Section8.1 are satisfied or waived.The Administrative Agent shall notify Borrower and the Closing Date Lenders of the date that is the Closing Date. "Closing Date Lenders" means Wells Fargo, CoBank, ACB, Union Bank of California, N.A., Comerica Bank, The Northern Trust Company, and any other lender party to this Agreement as of the Closing Date. "Closing Date Subsidiaries" means SCW, American States Utility Services, Inc., a California corporation, Chaparral City Water Company, an Arizona corporation, California Cities Water Company, Inc., a California corporation, AWR Merger Company, a California corporation, and Fort Bliss Water Services Company, a Texas corporation. "Code" means the Internal Revenue Code of 1986, as amended or replaced and as in effect from time to time. "Commitment" means with respect to each Lender, the commitment of such Lender to make Advances (expressed as the maximum aggregate amount of the Advances to be made by such Lender hereunder), as such commitment may be (a)reduced from time to time pursuant to Section2.6 and (b) reduced or increased from time to time pursuant to assignments by or to such Lender pursuant to Section11.8.The initial amount of each Lender's Commitment is set forth on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such Lender shall have assumed its Commitment, as applicable.The initial aggregate amount of the Lenders' Commitments is $85,000,000. "Compliance Certificate" means a certificate in the form of ExhibitB, properly completed and signed by the president or chief financial officer of Borrower. 7 "Continuation," "Continue" and "Continued" each refers to a continuation of Eurodollar Rate Advances from one Eurodollar Period to the next Eurodollar Period pursuant to Section2.4(c). "Contractual Obligation" means, as to any Person, any provision of any outstanding Security issued by that Person or of any material agreement, instrument or undertaking to which that Person is a party or by which it or any of its Property is bound. "Conversion," "Convert" and "Converted" each refers to a conversion of Advances of one Type into Advances of the other Type pursuant to Section2.4(a) or 2.4(b). "Debtor Relief Laws" means the Bankruptcy Code of the United States of America, as amended from time to time, and all other applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws from time to time in effect affecting the rights of creditors generally. "Debt Ratings" means, as of each date of determination, (a)in the event such a credit rating is issued by either Moody's or S&P, the bank debt credit rating assigned to the Indebtedness evidenced by this Agreement by that credit reporting agency, or (b) if no bank debt credit rating is assigned, the most creditworthy credit rating, actual or implicit, assigned to senior unsecured Indebtedness of Borrower by that credit rating agency. "Default" means any event that, with the giving of any applicable notice or passage of time specified in Section9.1, or both, would be an Event of Default. "Default Rate" meansthe interest rate prescribed in Section3.7. "Designated Deposit Account" means a deposit account to be maintained by Borrower with Wells Fargo or one of its Affiliates, as from time to time designated by Borrower by written notification to the Administrative Agent. "Designated Eurodollar Market" means, with respect to any Eurodollar Rate Advance, the London Eurodollar Market. "Disqualified Stock" means any capital stock, warrants, options or other rights to acquire capital stock (but excluding any debt Security which is convertible, or exchangeable, for capital stock), which, by its terms (or by the terms of any Security into which it is convertible or for which it is exchangeable), or upon the happening of any event, matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to the Maturity Date. 8 "Disposition" means the sale, transfer or other disposition (each, a "Transfer") in any single transaction or series of related transactions of any asset, or group of related assets, of Borrower or any Subsidiary other than (a)a Transfer of Cash, Cash Equivalents, Investments (other than Investments in a Subsidiary), Inventory or other assets sold or otherwise disposed of in the ordinary course of business of Borrower or any Subsidiary, (b)a Transfer of equipment sold or otherwise disposed of where substantially similar equipment in replacement thereof has theretofore been acquired, or thereafter within 90 days is acquired, by Borrower or any Subsidiary and (c)a Transfer of obsolete assets no longer useful in the business of Borrower or any Subsidiary whose carrying value on the books of Borrower or such Subsidiary is less than $1,000,000 and (d)a Transfer to Borrower or a wholly-owned Subsidiary of Borrower. "Distribution" means, with respect to any equity interest or Security issued by a Person, or any warrant or right to acquire any equity interest or Security of a Person, (a)the retirement, redemption, purchase, or other acquisition for value by such Person of any such equity interest or Security, (b)the declaration or (without duplication) payment by such Person of any dividend in Cash or in Property (other than in common stock or an equivalent equity interest of such Person) on or with respect to any such equity interest or Security, (c)any Investment by such Person in the holder of any such equity interest or Security, and (d)any other payment by such Person constituting a distribution under applicable Laws with respect to such equity interest or Security. "Dollars" or "$" means United States of America dollars. "EBITDA" means, with respect to any fiscal period, the sum of (a)Net Income for that period, plus (b)any extraordinary loss reflected in such Net Income, minus (c)any extraordinary gain reflected in such Net Income, plus (d)Interest Expense of Borrower and its Subsidiaries for that period, plus (e)the aggregate amount of federal and state taxes on or measured by income of Borrower and its Subsidiaries for that period (whether or not payable during that period), plus (f)depreciation and amortization expense of Borrower and its Subsidiaries for that period, plus (g)(i) theactual amount of the Aerojet Write-Off taken during such period (provided that for purposes of this calculation, such amount shall not exceed $16,000,000) and (ii) all other non-cash, extraordinary expenses of Borrower and its Subsidiaries for that period acceptable, in the case of clause (ii), to the Requisite Lenders, in each case as determined in accordance with GAAP, consistently applied and, in the case of items (d), (e), (f), and (g) only to the extent reflected in the determination of Net Income for that period. "Eligible Assignee" means (a)another Lender, (b)with respect to any Lender, any Affiliate of that Lender, (c)any commercial bank having total assets of $250,000,000 or more, (d)any (i)savings bank, savings and loan association, finance company or similar financial institution or entity or (ii)insurance company engaged in the business of writing insurance which, in either case (A)has total assets of $250,000,000 or more, (B)is engaged in the business of lending money and extending credit under credit facilities similar to those extended under this Agreement and (C)is operationally and procedurally able to meet the obligations of a Lender hereunder to the same degree as a commercial bank (as reasonably determined by the assigning Lender) and (e)any other financial institution (including a mutual fund or other fund) having total assets of $250,000,000 or more which meets the requirements set forth in subclauses(B) and (C) of clause(d) above; provided that each Eligible Assignee must either (x)be organized under the Laws of the UnitedStates of America, any State thereof or the District of Columbia or (y)be organized under the Laws of the Cayman Islands or any country which is a member of the Organization for Economic Cooperation and Development, or a political subdivision of such a country, and (1)act hereunder through a branch, agency or funding office located in the UnitedStates of America and (2)be exempt from withholding of tax on interest and deliver the documents related thereto pursuant to Section11.21. 9 "ERISA" means the Employee Retirement Income Security Act of 1974, and any regulations issued pursuant thereto, as amended or replaced and as in effect from time to time. "ERISA Affiliate" means, with respect to any Person, any Person (or any trade or business, whether or not incorporated) that is under common control with that Person within the meaning of Section414 of the Code. "Eurodollar Banking Day" means any Banking Day on which dealings in Dollar deposits are conducted by and among banks in the Designated Eurodollar Market. "Eurodollar Base Rate" means with respect to any Eurodollar Rate Advance comprising part of the same Borrowing, the interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of 1%) at which deposits in Dollars are offered by the Eurodollar Reference Lender to prime banks in the Designated Eurodollar Market at or about 10:00a.m. local time in the Designated Eurodollar Market, two (2) Eurodollar Banking Days before the first day of the applicable Eurodollar Period in an aggregate amount approximately equal to the amount of the Advance to be made by the Eurodollar Reference Lender comprising part of such Borrowing and for a period of time comparable to the number of days in the applicable Eurodollar Period.The determination of the Eurodollar Base Rate by the Administrative Agent shall be conclusive in the absence of manifest error. "Eurodollar Lending Office" means, as to each Lender, its office or branch so designated by written notice to Borrower and the Administrative Agent as its Eurodollar Lending Office.If no Eurodollar Lending Office is designated by a Lender, its Eurodollar Lending Office shall be its office at its address for purposes of notices hereunder. 10 "Eurodollar Market" means a regular established market located outside the UnitedStates of America by and among banks for the solicitation, offer and acceptance of Dollar deposits in such banks. "Eurodollar Obligations" means eurocurrency liabilities, as defined in RegulationD or any comparable regulation of any Governmental Agency having jurisdiction over any Lender. "Eurodollar Period" means, as to each Eurodollar Rate Advance comprising part of the same Borrowing, the period commencing on the date specified by Borrower pursuant to Section2.1(b) and ending 1, 2, 3 or 6months (or, if available to all Lenders, 9 or 12 months) thereafter, as specified by Borrower in the applicable Request for Borrowing or Request for Continuation/Conversion provided that: (a)The first day of any Eurodollar Period shall be a Eurodollar Banking Day; (b)Any Eurodollar Period that would otherwise end on a day that is not a Eurodollar Banking Day shall be extended to the immediately succeeding Eurodollar Banking Day unless such Eurodollar Banking Day falls in another calendar month, in which case such Eurodollar Period shall end on the immediately preceding Eurodollar Banking Day; and (c)No Eurodollar Period for any Eurodollar Rate Advance shall extend beyond the Maturity Date. "Eurodollar Rate" means, with respect to any Eurodollar Rate Advance comprising part of the same Borrowing, an interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of one percent) determined pursuant to the following formula: Eurodollar Eurodollar Base Rate Rate
